                      Case 1:18-cv-04830-AKH Document 36 Filed 12/13/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                 MARSHAL ROSENBERG,                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 18-CV-04830
                                                                      )
    METROPOLIS GROUP, INC., A&N DESIGN                                )
     STUDIO, INC. D/B/A DOOR3 BUSINESS                                )
  APPLICATIONS, JOHN DOES 1-10, JANE DOES                             )
        1-10 and XYZ COMPANIES 1-10,                                  )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) A&N Design Studio, Inc. d/b/a Door3 Business Applications
                                           22 Cortlandt St., 11th Floor, New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert J. deBrauwere
                                           Pryor Cashman LLP
                                           7 Times Square
                                           New York, New York 10036
                                           (212) 421-4100

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
